Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS JANUARY TRAFFIC DALLAS, TEXAS February 7, 2011 Southwest Airlines Co. (NYSE:LUV) announced today that the Company flew 6.2 billion revenue passenger miles (RPMs) in January 2011, a 13.2 percent increase from the 5.5 billion RPMs flown in January 2010.Available seat miles (ASMs) increased 7.5 percent to 8.2 billion from the January 2010 level of 7.6 billion.The load factor for the month was 76.0 percent, compared to 72.1 percent for the same period last year.For January 2011, passenger revenue per ASM is estimated to have increased in the eight to nine percent range compared to January 2010. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS JANUARY CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 3.9 pts. Average length of haul % Trips flown % ***
